DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a, 2c, 4b, 5b, and 6a, claims 26-30, 35-37, 39-42 and 44,  in the reply filed on 2/24/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 – 30, 35 – 37, 39 – 42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 8,921,478. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘478 further recites how much first and second monomers to 
Claims 26 – 30, 35 – 37, 39 – 42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 9,550,935.
 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘935 further recites how much first and second monomers to use while the present claims are more broadly silent regarding the amount, thus fully encompassing ‘935.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26 - 30, 35 – 37 and 40 – 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONRAD et al (US 2010/0099814).
Claims 26, 27, 29, 30 and 35: CONRAD discloses (see entire document) a method for inhibiting hydrate formation in a fluid comprising water and gas, the method comprising contacting the fluid with an effective amount of a kinetic hydrate inhibitor (KHI) and a corrosion inhibitor (abstract, [0001], [0011], [0047]) [as claimed]. 

The corrosion inhibitor is  imidazoline ([0061], table 6) [reading on the claimed oil-soluble corrosion inhibitor. See, for instance, https://www.intlchemgroup.com/oil-gas-products/oil-soluable-corrosion-inhibitors which discloses that imidazoline is an oil-soluble corrosion inhibitor].
Claim 28: CONRAD discloses that liquid hydrocarbon is optional (claim 1). CONRAD also discloses a fluid having 100% water cut ([0054]) [i.e. no hydrocarbon is present].
Claim 36: The MW of the copolymer ranges from 1,000 to 100,000 Daltons, and up to 100% of the copolymer preferably falls between 1,000 - 20,000 Daltons ([0035], [0036]) [encompassing the claimed 500 - 25,000 with sufficient specificity].
Claim 37: CONRAD discloses imidazoline corrosion inhibitor ([0061]) [reading on the claimed heterocyclic compound].
Claims 40 – 41: CONRAD discloses an effective amount of the KHI of from 0.05% to about 5%, or higher than 5%, based on the amount of water being produced ([0043]), with examples of 3% ([0052]), and discloses 100 ppm (i.e. 0.01%) of corrosion inhibitor ([0061], table 6) [0.05-5% KHI to 0.01% corrosion inhibitor, or 5-1:1, overlaps the claimed percentages or ratios, and the rejection applies to the overlapping ranges]. In table 6, the amount of KHI is 3% (see [0055]-[0056]) and the amount of corrosion inhibitor is 0.01% [i.e., a ratio of 300:1, meeting the claimed percentage range of 5-55%:0.1-55% or 550-0.09:1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39 – 42 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over CONRAD et al (US 2010/0099814) in view of VONDERBRUGGEN et al (US 6,117,364) and/or FITZ et al (US 2014/0272364) and/or ROCCHINI et all (US 2,625,511) and/or BREZINSKI (US 5,782,420).
CONRAD’s disclosure is discussed above and is incorporated herein by reference.
Claim 39: CONRAD discloses imidazoline corrosion inhibitor, reading on the claimed heterocyclic compound, and a quaternary amine compound corrosion inhibitor, both reading on the claimed amino based corrosion inhibitor ([0061], table 6), but fails to teach the exact heterocyclic amine compounds that are claimed. However, such heterocyclic amine compounds are well known in the art as corrosion inhibitors, such as disclosed by the following references:
VONDERBRUGGEN discloses (see entire document) a corrosion inhibitor selected from methyl-chloroquinoline, alkylpyridine methyl chloride quaternary salt, quinolone quaternary salt, etc., in amounts of 5-40%, which is used in petroleum or water wells (abstract, 2:15-23, 3:20-21, 3:26-40, claims 4, 13).
FITZ discloses  (see entire document) a corrosion inhibitor comprising organic compounds having a ring structure selected from 8-hydroxyquinoline, imidazole compounds and derivatives thereof, etc., in amounts of 10-40 wt% ([0044], claims 2, 7, 8, 11, 12, 15, 48).
ROCCHINI discloses  (see entire document) a corrosion inhibitor in a hydrocarbon field to protect against corrosion from aqueous solutions, the corrosion inhibitor being a heterocyclic amine such as amino quinoline and amino pyridine, in amounts of 0.1 – 0.5 wt% or in amounts of 10 or more wt% depending on the composition type so as to provide adequate protection against corrosion (1:1-5, 1:29-33, 4:26-27, 4:73-5:6).
BREZINSKI discloses  (see entire document) a corrosion inhibitor selected from pyridine, picoline, quinolone and their derivatives, in amounts of 0.05 – 3 v% based on the solution, in the field of subterranean hydrocarbon-containing formation which are treated with aqueous solutions (1:10-13, 3:1-7, claim 3).
It would have been obvious to one of ordinary skill in the art to have  replaced CONRAD’s imidazoline  or quaternary amine compound corrosion inhibitors with the quaternary amine compounds corrosion inhibitors disclosed by VONDERBRUGGEN and/or FITZ and/or ROCCHINI and/or BREZINSKI since all references teach that these  heterocyclic amine containing compounds are used as corrosion inhibitors, noting that it has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Claims 40-41: For any part of the claimed ranges not covered by CONRAD, a prima facie case of obviousness exists. CONRAD discloses to add an amount of KHI that effectively inhibits hydrate formation, typically 0.5-5.0% or higher ([0043]) and discloses a corrosion inhibitor, being silent on how much to add but giving an example of 0.01% (table 6, [0061])). VONDERBRUGGEN and/or FITZ and/or ROCCHINI and/or BREZINSKI disclose anywhere between 0.1 wt% to 40 wt% depending on the solution being used and disclose to use an amount that provides adequate protection against corrosion. In light of such disclosure, it would have been obvious to one of ordinary skill to have added as much KHI as necessary to inhibit hydrate formation and as much corrosion inhibitor as necessary to ensure protection again corrosion, further noting that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 42 and 44: See claims 26, 27, 39 – 41 above, which are incorporated herein by reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765